680 F.3d 1160 (2012)
Luis Mariano MARTINEZ, Petitioner-Appellant,
v.
Charles L. RYAN, Director of the Arizona, Department of Corrections, Respondent-Appellee.
No. 09-15170.
United States Court of Appeals, Ninth Circuit.
May 29, 2012.
Robert Bartels, ASU Law School Clinic Arizona State University College of Law, Tempe, AZ, for Petitioner-Appellant.
Michael Tighe O'Toole, Esquire, Acting Assistant Attorney General, Kent Ernest Cattani, Chief Counsel, John Pressley Todd, Esquire, Assistant Attorney General, Arizona Attorney General's Office, Phoenix, AZ, for Respondent-Appellee.
Before: J. CLIFFORD WALLACE, PROCTER HUG, JR., and RICHARD R. CLIFTON, Circuit Judges.

ORDER
Pursuant to the Opinion of the Supreme Court in Martinez v. Ryan, ___ U.S. ___, 132 S. Ct. 1309, 182 L. Ed. 2d 272 (2012), inadequate assistance of counsel during initial review collateral proceedings may now establish cause for a prisoner's default of a claim of ineffective assistance at trial. The district court properly applied the law as it stood at the time of Martinez's petition. However, by qualifying Coleman v. Thompson, 501 U.S. 722, 111 S. Ct. 2546, 115 L. Ed. 2d 640 (1991), the Supreme Court changed the law. Therefore, the district court's denial of Martinez's petition for habeas corpus on the basis that his claim was procedurally defaulted is REVERSED, and the matter is REMANDED for proceedings consistent with the Supreme Court's opinion.